UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2001


In re: TIMOTHY WALKER,

                    Petitioner.



                           On Petition for Writ of Mandamus
                                  (5:19-hc-02071-FL)


Submitted: January 23, 2020                                  Decided: February 21, 2020


Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Walker petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2241 (2018) petition. He seeks an order

from this court directing the district court to act. The present record does not reveal undue

delay in the district court. Accordingly, although we grant leave to proceed in forma

pauperis we deny the mandamus petition. To the extent Walker specifically seeks an order

from this court directing the district court to order the Government to respond to his

petition, we deny that request. * We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




       *
           The Government’s response to Walker’s petition was filed on January 24, 2020.

                                             2